Case: 13-30222       Document: 00512344512          Page: 1     Date Filed: 08/16/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                             FILED
                                                                           August 16, 2013

                                     No. 13-30222                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



ERIC DRAKE,

                                                   Plaintiff - Appellant
v.

UNITED STATES OF AMERICA,

                                                   Defendant - Appellee




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No: 3:12-CV-372


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Eric Drake appeals the district court’s sua sponte dismissal for frivolity
and lack of jurisdiction of his pro se action seeking declaratory and injunctive
relief against the United States. We AFFIRM.
       In 1990, Drake pled guilty to a felony—the knowing production without
lawful authority of an identification document, in violation of 18 U.S.C.


       *
        Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
    Case: 13-30222     Document: 00512344512     Page: 2   Date Filed: 08/16/2013



                                 No. 13-30222

§ 1028(a)(1)—in the United States District Court for the Eastern District of
Virginia. His complaint seeks a declaration that he nevertheless has “the right
to possess, ship, receive, and own firearms,” despite being a felon. Cf. 18 U.S.C.
§ 922(g) (prohibiting felons from shipping or transporting firearms in interstate
commerce and receiving firearms transported in interstate or foreign
commerce).    He claims that former Louisiana Governor Edwin Edwards
pardoned him for his offense, resulting in a full restoration of his civil rights.
       As we have told Drake previously, see Drake v. United States, 249 F.
App’x 332, 332-33 (5th Cir. 2007) (per curiam), restoration of civil rights is a
matter “governed by the law of the convicting jurisdiction.” Beecham v. United
States, 511 U.S. 368, 371 (1994). His putative Louisiana pardon has no bearing
on the federal restrictions placed on him as a result of his federal conviction.
Relief from disabilities imposed by federal law related to firearms ownership
and possession is governed by 18 U.S.C. § 925(c), which requires application to
the Attorney General by those seeking such relief. Drake has made no such
application, and the federal courts therefore lack jurisdiction. See United
States v. Bean, 537 U.S. 71, 74 (2002).
      For the foregoing reasons, we AFFIRM the judgment of the district court.




                                        2